DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 08/02/2021.
Claims 2, 4, 14, 16, 26 and 29 have been cancelled.
Claims 1, 3, 5-13, 15, 17-25, 27-28 and 30 are pending and allowed in this action.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	
In claim 30, change “The apparatus of claim 29” into --- The apparatus of claim 28 ---.
Prior Art Consideration

(US 2010/0008258 A1), published to Ji et al., on Jan. 14, 2010, discloses --- an access point identifier configuration procedure that uses different identifier spaces for different types of access points (see par. 0048)
(US 2011/0189987 A1), published to Zhang et al., on Aug. 4, 2011, discloses --- the cell identification space is increased and the total identification space is partitioned into separate subsets: one subset for femto-cell identification, and the other subset for 
non-femto-cell identification.  Thus, by analyzing the total identification space, the mobile station can determine both identification values (see par. 0006-0007). 

Allowable Subject Matter

Claims 1, 3, 5-13, 15, 17-25, 27-28 and 30  are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach or suggest the combined techniques recited, particularly in claims 1, 13, 25 and 28, as ---- determining, from the cell identity, an identifier of the second base station based on a partitioning of an identifier space used for identifying cells in the network, wherein the partitioning of the identifier space is based on a first one or more bits of the cell identity, and wherein determining the identifier of the second base station comprises:
determining a second one or more bits of the cell identity used for at least a
portion of the identifier of the second base station, based on the partitioning;
comparing the second one or more bits of the cell identity to corresponding bits of each of a plurality of base station identifiers; and selecting one of the plurality of base station identifiers as the identifier of the second base station based on the comparison.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MELESS N ZEWDU/          Primary Examiner, Art Unit 2643                                                                                                                                                                                              9/9/2021